Citation Nr: 1410345	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-35 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel




INTRODUCTION

The Veteran had active service from February 1963 to January 1966.  He died in November 2008, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island. 

This case was initially before the Board in January 2013.  At that time, the Board denied the appellant's claim for entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  The appellant's claim for entitlement to service connection for the cause of the Veteran's death was remanded to send the appellant additional notice, obtain outstanding records, and obtain a VA medical opinion.  The RO issued a supplemental statement of the case in July 2013 and the appeal is once again before the Board.  


FINDINGS OF FACT

1.  The Veteran died in November 2008; his death certificate listed the immediate cause of death as hypertensive cardiovascular disease. 

2.  At the time of the Veteran's death, service connection was in effect for: major depressive disorder, evaluated as 70 percent disabling; degenerative joint disease, right knee, evaluated as 10 percent disabling; chondromalacia, left knee, evaluated as 10 percent disabling; and pulmonary tuberculosis, moderately advanced, inactive, evaluated as noncompensable.  He had a combined service-connected disability rating of 80 percent, effective from June 2007.  A total disability rating based on individual unemployability due to service-connected disability (TDIU) was granted effective June 15, 2007.

3.  Service-connected major depressive disorder, degenerative joint disease of the right knee, chondromalacia of the left knee, and pulmonary tuberculosis, did not cause the Veteran's death or contribute materially or substantially to the cause of death.

4.  The disorder that resulted in the Veteran's death, hypertensive cardiovascular disease, is unrelated to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

With respect to the appellant's claim for the Veteran's cause of death, the Board notes that in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).


Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim.  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of (4) degree of disability; and (5) effective date.  Furthermore, in the context of a claim for service connection for cause of death benefits, statutory notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected (predicated on the contentions or theory of service connection advanced by the veteran's survivor).  38 U.S.C.A. § 5103(a).  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant's claim for VA compensation for service connection for the Veteran's cause of death was received by VA in December 2008.  In response, she was furnished with a letter issued in January 2009, prior to the RO's initial adjudication of the claim in February 2009, which did not fully comply with the requirements of Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Pursuant to the Board's remand of January 2013, notice letters that provided notice which satisfies the three elements listed in Hupp.  The Hupp letter was sent to two different mailing addresses.  In that regard, after speaking with the appellant in June 2013, it appears that the second (May 2013) letter was sent to the correct address.  The Veteran's service representative has since conceded that the appellant had received Hupp notice.  See February 2014 Appellant's Post-Remand Brief. 

The Board notes that these notice letters are defective in their timing in that they were not furnished prior to the initial adjudication of the claim. While acknowledging this defect, the Board finds that this does not result in any prejudice to the appellant.  Specifically, the late notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in July 2013, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Thus, in view of the foregoing discussion, the Board concludes that VA's duty to notify in this case is satisfied.  

The duty to assist the appellant has also been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with the claim.  The late Veteran's service treatment records and his VA treatment records, and also his official death certificate listing the condition which caused his death, have been obtained and associated with the evidence.  The Board has also researched the late Veteran's claims file as it appears on the VBMS and Virtual VA electronic databases for any and all records relevant to the current claim.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Board notes that as part of the January 2013 BVA Remand, the Board sought to obtain outstanding private treatment records and records from the private hospital where the Veteran died.  The request was included in the aforementioned Hupp letters that, as noted, the appellant's representative acknowledges that the appellant ultimately received.  The June 2013 report of contact included discussion of the need for the appellant to submit those records or provide the necessary medical release.  The appellant failed to submit the necessary release to obtain these documents.  As such, the Board determines that it may proceed with the evidence already associated with the claims file and another Remand to obtain these additional records is not required.

A medical opinion was obtained in April 2013 with respect to the medical issues involved in this appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2013 opinion obtained in this case is more than adequate, as it is predicated on a full reading of the claims file.  The VA examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.

The Board also finds that there was substantial compliance with the January 2013 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Cause of Death

According to his death certificate, the Veteran died on November [redacted], 2008 of hypertensive cardiovascular disease. 

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as cardiovascular disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); cardiovascular disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).   

The Board observes that under Note (1) of 38 C.F.R. § 4.104 , Diagnostic Code (DC) 7101, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Note (1) defines "hypertension", for VA purposes, as diastolic blood pressure that is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value (for example, in a blood pressure reading of 120/80, the value of 120 represents the systolic blood pressure, while the value of 80 reflects the diastolic blood pressure).

The Veteran's service treatment records reflect that on enlistment examination in January 1963, his heart was found to be clinically normal.  His blood pressure was recorded as being 140/90.  On his medical history questionnaire, the Veteran denied having blood pressure abnormalities.  He entered active duty in February 1963, which included showed a blood pressure reading of 124/70.  A blood pressure reading of 130/80 was reported in September 1965.  A blood pressure reading in December 1965, shortly before separation from service, was recorded as 134/70.  The Veteran was separated from active duty in January 1966.  There was no reference to hypertension or high blood pressure.  Thus, on its face, there is no evidence to suggest that the Veteran had hypertension in service.

A December 1965 Narrative Summary included the report of physical examination, which noted the Veteran's blood pressure to be 134/70.  An October 1969 VA outpatient report includes a notation that the Veteran's blood pressure was 140/100.  When the Veteran underwent a VA examination in March 1974 his blood pressure was recorded as being 148/88.  A June 1975 VA examination reported the Veteran's blood pressure as being 168/106, 172/110, and 160/106.  However, despite having the elevated blood pressure readings that were recorded in June 1975, there were no findings of hypertensive cardiovascular disease or hypertension.  A diagnosis of hypertension isn't recorded until 1998.  

According to the official Death Certificate, the Veteran died in November 2008, in a hospital emergency room as an outpatient.  The cause of death was listed as hypertensive cardiovascular disease. 

At the time of his death, the Veteran was service-connected for a major depressive disorder, degenerative joint disease of the right knee, chondromalacia of the left knee, and pulmonary tuberculosis, moderately advanced, inactive.  Neither the death certificate nor any other medical evidence of record identifies the service-connected disabilities, as having caused or in any way contributed to his death.  The appellant has presented no medical evidence to refute this finding.  Thus, the question arises as to whether the Veteran's service-connected disabilities were either debilitating enough in nature, or otherwise of such a complicating nature, that they hastened his death.  A medical nexus has not been demonstrated between any of his service-connected disabilities and his ultimate cause of death.  The appellant again provides no evidence or argument to the contrary.  Therefore, the Board finds that the Veteran's service-connected disabilities were not a contributory cause of his death.  See 38 C.F.R. § 3.312(c) (2013).

The appellant's primary contention is that the Veteran hypertension began in service, as evidenced by elevated blood pressure readings at that time, and that this was the precursor to his later diagnosis of hypertensive cardiovascular disease, which caused his death.  

An April 2013 VA medical opinion was obtained to address this question.  After reviewing the Veteran's claims file, the VA examiner opined that the Veteran's hypertensive cardiovascular disease was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He noted that the Veteran was in the military from February 1963 to January 1966, and had contracted tuberculosis while working in the military and had been discharged due to this.  The VA examiner indicated that the Veteran had been diagnosed with hypertension in 1998.  He noted that an October 2007 cardiology note reflected that the Veteran had a normal ejection fraction in 2006 after transthoracic echocardiography.  He opined that therefore it is less than likely that the Veteran's hypertensive cardiovascular disease had its onset while serving in the military.  The opinion appears to be based, in part, on the lack of evidence of treatment or diagnosis of hypertension until many years after service discharge.  Indeed, the VA examiner indicated that he had reviewed the Veteran's blood pressure readings from 1999 to his death in 2008 and the majority were normal and well controlled.  He stated that he was therefore not convinced that the Veteran had hypertensive cardiovascular disease.  There are no other opinions of record. 

Based on the conclusions of the April 2013 VA examiner, the Board has considered the merits of the implicit claim for service connection for hypertensive cardiovascular disease as the Veteran's cause of death.  However, his service treatment records show no indication of onset of hypertensive cardiovascular disease or any chronic heart disease during service.  The clinical evidence demonstrates no active cardiovascular disease even a few years following service during VA examination in March 1974.  There is likewise no evidence of symptoms of hypertension in service or proximate thereto.  In short, there is no basis to establish service connection on the basis of direct service connection, presumptive service connection, or continuity of symptomatology.  

The Board has considered the appellant's theory that the Veteran's elevated blood pressure readings in service ultimately developed into hypertensive cardiovascular disease, and essentially were an early manifestation of the disease that ultimately led to his death.  However, the Board notes that the determination of the cause of the Veteran's death is clearly a matter well outside a layperson's expertise to address. Because the matter at hand requires medical expertise, and as the appellant lacks the requisite medical training to have the expertise to make medical diagnoses or provide opinions on matters regarding medical causation and etiology, her statements in this regard are therefore not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994).  While the Board is cognizant of the late Veteran's honorable service and is sympathetic to his widow's situation, her personal belief in the existence of a relationship between the cause of the Veteran's death and his military service, no matter how sincere, is not probative of a nexus to service if unsupported by objective medical evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999). 

In view of the foregoing discussion, the Board concludes that the weight of the objective medical evidence is against the appellant's claim of service connection for the Veteran's cause of death.  The late Veteran's service-connected disabilities have not been shown to be causally related to his death or to have contributed materially or substantially to the cause of death.  Moreover, his primary cause of death due to hypertensive cardiovascular disease is unrelated to his military service.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the Veteran's cause of death is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


